Citation Nr: 1204019	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from July 1969 to January 1972 and from April 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in December 2008.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in March 2001 (mailed in April 2001), a claim of entitlement to service connection for PTSD was denied; the Veteran did not file a timely notice of disagreement to the rating decision, nor did he submit new and material evidence in connection with the claim within a year of the rating decision.

2.  Certain evidence received since the March 2001 rating decision (mailed in April 2001) is new and relates to unestablished facts necessary to substantiate the underlying claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2001 (mailed in April 2001) rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the March 2001 (mailed in April 2001) rating decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran has filed a previous claim of entitlement to service connection for PTSD.  That claim was denied by an RO rating decision in March 2001 (with the Veteran notified of the decision in April 2001).  He did not initiate an appeal to the determination by filing a timely notice of disagreement.  Nor was any new and material evidence received in a timely manner to be considered as having been filed in connection with the claim under 38 C.F.R. § 3.156(b).  Therefore, this prior decision became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

The Veteran has requested that his claim be reopened.  By rating decision in March 2008, it appears that the RO denied the petition to reopen the PTSD claim.  At any rate, regardless of whether the RO found new and material evidence to reopen the PTSD claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

It should be noted that the 'benefit of the doubt doctrine' does not apply to the preliminary question as to whether new and material evidence has been received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a claim there must be new and material evidence presented or secured 'since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.'  Evans v. Brown, 9 Vet. App. 273, 285 (1996), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

It appears that the prior final denial was made on the basis that there had been no confirmation of the occurrence of a qualifying PTSD stressor event during the Veteran's military service.  Since that time, the Veteran has submitted new evidence and testimony including in a statement received in March 2008 presenting new facts and details regarding the circumstances of his military service claimed to have involved traumatic stressor events while stationed in Vietnam.

After reviewing the evidence received since the most recent prior final decision of March 2001 (mailed in April 2001), the Board believes that certain items of such evidence can be viewed as new and material.  The Veteran's statement concerning additional details and facts of his claimed in-service stressors, presumed to be credible, are material to an unestablished fact necessary to substantiate the claim.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  It is anticipated that any VCAA deficiencies will be remedied as a result of the actions directed in the following remand section.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).



ORDER

The Veteran's claim of  entitlement to service connection for PTSD has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.


REMAND

The Veteran's alleged PTSD stressors involve his being proximate to and involved in substantial combat events in Vietnam during his service in the Vietnam War, including references to multiple enemy attacks upon his location involving incoming rockets and mortar fire.  He alleges that he was in a hostile combat environment during this service.  Personnel records confirm that the Veteran served in Vietnam during the Vietnam War.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

b)  For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

A rationale should be offered for all opinions presented.

2.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


